The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 10/10/2017.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by I (US 20120085766 A1, hereinafter Sunsoku)
1.  Sunsoku (figs 2, 3, 5) teach a sealing structure of a case for an in-vehicle electronic component, comprising: 
a case (17, fig 2) that stores an in-vehicle electronic component (12, fig 2) and has an opening (area within 17 that holds 12) with a longitudinal axis (R direction figs 2, 3); and 
a cover member (22, 23, figs 2, 5) that covers the opening of the case (figs 2, 3, 5), wherein 
the case includes: 
a protrusion member (32, fig 3) that has a sealing surface (top part of 32 that faces left, fig 3, see also 32b of fig 6) (1) on an end of the protrusion member (the sealing surface continues three dimensionally around 17 and is on the back left corner of fig 3 and is parallel to the R direction of fig 3) in a direction parallel to the longitudinal axis, (2) facing away from an interior of the case (the sealing surface faces outwards) and (3) that surrounds the opening (fig 3); and 
protrusion member form the opening such that the protrusion member is between the rib and the opening in a direction perpendicular to the longitudinal axis (the protrusion member is between the rib and the opening along the Q axis, see fig 3), 
the rib has a discharge surface (30b, fig 3) (1) on an end of the rib in the direction parallel to the longitudinal axis (30b continues three dimensionally around 17 and is on the back left corner of fig 3 and is parallel to the R direction of fig 3), (2) that faces a same direction as the sealing surface (both face outwards in fig 3) and (3) that is connected to the sealing surface (top part of 32, fig 3) of the protrusion member (32, fig 3), 
the cover member (22, 23, figs 2, 5) has an extension member (33) that extends along the rib when the cover member covers the opening (fig 3), 
the discharge surface (30b, fig 3) of the rib is lower than the sealing surface of the protrusion member when the case is arranged with the opening facing upward (fig 3),
the extension member (33) of the cover member is lower than the discharge surface of the rib when the case is arranged with the opening facing upward (fig 3), and
the rib (30, 31, 20, fig 3) has a concave part (30c, fig 5a) in the discharge surface with a concave part opening (opening of 30c) facing upward when the case is arranged with the opening facing upward (the opening of 30c faces upwards along the P direction of fig 3 since water moves upwards ([0087] recites ‘The cleaning water moving upward along the peripheral wall 17 enters the blind passage 30c of the waterproof structure portion at the main body side 20, thereby the force of the water is reduced’).


2.  Sunsoku teaches the sealing structure of a case for an in-vehicle electronic component according to claim 1, wherein the concave part (30c, fig 5a) is configured as a groove (fig 5a) to continuously extend along the protrusion member (fig 3, see also [0071] recite ‘A blind passage 30c (corresponding to a second blind passage in claims) continued to the outer wall 17a of the peripheral wall 17 is formed in between the tapered outer wall 30b and the outer wall 17a’).

3.  Sunsoku teaches the sealing structure of a case for an in-vehicle electronic component according to claim 2, wherein the groove (30c, fig 3) has an inclined surface (inner surface of 30, fig 3) that is inclined with respect to a horizontal direction (front and rear direction of fig 3) and is configured to guide a liquid ([[0087] recites ‘The cleaning water moving upward along the peripheral wall 17 enters the blind passage 30c of the water proof structure portion at the main body side 20, thereby the force of the water is reduced’) in an extending direction of the groove when the case is arranged with the opening extending in the horizontal direction (fig 3).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.



Response to Arguments
Applicant's arguments filed 12/30/2021 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘First, amended claim 1 includes that the "protrusion member . . .has a sealing
surface .. . on an end of the protrusion member in a direction parallel to the longitudinal axis
[of the opening in the case]." In contrast, the top part of third waterproof portion 32 of the
Sunsoku waterproof box does not have a sealing surface on an end in a direction parallel to
the longitudinal axis of an opening in peripheral wall 17. Rather, there is a space between the
relevant surface of the top part of third waterproof portion 32 and the facing surface of cover
peripheral wall 23, such that there is no seal between those surfaces.’


However the current rejection relies upon the inner portion of 32 nearby the top of 32 for the teaching of the amended sealing surface, see 32b of fig 6.



Applicant further argues:
‘Second, amended claim 1 includes that "the protrusion member is between the rib and
the opening in a direction perpendicular to the longitudinal axis [of the opening]." In
contrast, third waterproof portion 32 of the Sunsoku waterproof box is not between (1) main
body side 20, first waterproof portion 30 and second waterproof portion 31 and (2) the
opening "in a direction perpendicular to the longitudinal axis" of the opening.’


However fig 3 does show that the portion of 32 which corresponds to 32b is between 30c and the opening along the Q direction.



Applicant further argues:

‘Third, amended claim 1 includes that the "discharge surface" is (1) "on an end of the
rib in the direction parallel to the longitudinal axis" and (2) "faces a same direction as the
sealing surface." In contrast, outer wall 30b of the Sunsoku waterproof box is not at an end
of main body side 20, first waterproof portion 30 and second waterproof portion 31 in a
direction parallel to a longitudinal axis of an opening in peripheral wall 17 and does not face
"a same direction” as the top part of third waterproof section 32.’


However 30b is on an end of 30 in an outwards direction from the center, which is along the R direction from the back of fig 3.

Also figs 3 and 6 do show that 32b and 31b and 30b all face outwards.



Applicant further argues:

‘Fourth, amended claim 1 includes that "the rib has a concave part in the discharge
surface with a concave part opening facing upward when the case is arranged with the
opening facing upward.” In contrast, blind passage 30c of the Sunsoku waterproof box does
not have an opening facing upward when peripheral wall 17 is arranged with its opening
facing upward.’


However Sunsoku fig 3 does show that 30c has an opening that is facing in the P direction. Sunsoku [0072] recites ‘a larger amount of cleaning water enters the blind passage 30c’, which indicates that water moves upwards. Also Sunsoku [0087] recites ‘The cleaning water moving upward along the peripheral wall 17 enters the blind passage 30c of the water proof structure portion at the main body side 20, thereby the force of the water is reduced’, confirming that water does indeed move upwards.

Since water moves upwards along 17 through the opening and then continues moving upwards after passing through the opening, the opening of 30c can be said to face upwards in the configuration of Sunsoku figs 3, 7. 






Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841